PER CURIAM.
The facts in the present case are, for all practical purposes, identical with those of ease" No. 2049, decided at the January session of the court, 1914, entitled In re Federal Contracting Company, Bankrupt, Wills, trustee, etc., v. First National Bank of Beardstown, 212 Fed. 693, 129 C. C. A. 229.
The finding of the referee was, on review, approved by the District Court, and the cause is here on appeal from that order.
For reasons set out in said cause No. 2049 the order of the District Court is affirmed.